Citation Nr: 0706552	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board reopened the issue on 
appeal in a January 2006 decision and remanded the case for 
additional development.

By correspondence dated December 13, 2004, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The Board notes that additional evidence pertinent to the 
veteran's claim was received in February 2007.  By 
correspondence dated February 27, 2007, however, the 
veteran's service representative waived agency of original 
jurisdiction consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate an acquired 
psychiatric disorder for VA compensation purposes was 
manifest during active service, was manifest within the first 
post-service year, or developed as a result of an established 
event, injury, or disease during active service.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in April 2002, February 2004, 
May 2006, and June 2006.  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May and June 2006.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

A review of the record shows the veteran failed to report for 
a scheduled VA examination in June 2006.  VA regulations 
provide that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2006).  VA 
reports dated in July 2006 noted the veteran stated he was 
unable to travel due to mental and personal problems; 
however, a June 2006 medical report noted his medical and 
psychiatric disorders were stable.  VA records show 
consideration was given to the veteran's request for an 
examination at a local medical care facility, but that a VA 
medical administration determination refused the request.  In 
light of the probative evidence of record, the Board finds 
that the medical administration determination to refuse the 
request is reasonable.  VA medical resources are limited and 
good cause for the failure to report is not demonstrated.

In an August 2006 letter, the veteran stated, "What good is 
the examination going to do after 50 years?"  In an October 
2006 statement the veteran asserted, in essence, that he was 
unable to travel any further than York, Pennsylvania, because 
his medication caused him to have a bowel movement within 
five to ten minutes.  Also submitted was a copy of an October 
2006 statement from Dr. A.P.S. noting medication for anxiety 
had the unfortunate side effect of causing uncontrollable 
mouth movements, but that someone, presumably the veteran, 
had marked out the word "mouth" and inserted the word 
"bowel" in its place.  Although the veteran's service 
representative requested the case be remanded to schedule an 
examination by a contract provider, the Board finds the 
veteran has provided no persuasive reason for his inability 
to travel nor has he indicated any specific willingness to 
attend an examination at an alternative VA medical facility.  

In addition, although the case was remanded for development 
including a VA examination, upon comprehensive review of the 
record the Board now finds the available medical evidence is 
sufficient for an adequate determination.  The appellate 
record shows the veteran's service medical records were 
received and associated with the claims file in March 1948.  
All adequately identified medical records have been requested 
or obtained and the veteran has been notified of the evidence 
and responses received pertinent to his claim.  While an 
additional medical opinion in this case may have provided 
clarification as to the date of onset of the acquired 
psychiatric disorder first diagnosed many years after 
service, there is no reason to doubt the competency or 
veracity of the April 1950 VA examination by a panel of three 
psychiatrists which provided a diagnosis of emotional 
instability reaction in an inadequate personality.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.



Factual Background

Service medical records show that a July 1945 enlistment 
examination revealed no psychiatric disabilities.  A December 
1945 report noted the veteran was referred for consultation 
for complaints of nervousness and an inability to adjust 
himself to army life.  It was noted he was afraid of 
responsible jobs and had occasional crying spells.  A 
diagnosis of mild inadequate personality was provided which 
was determined not to have been incurred in the line of duty 
and to have existed prior to service.  Records show the 
veteran was hospitalized for 29 days.  Reports also show that 
during this treatment a diagnosis of reactive depression in 
an immature personality was provided.  A January 1946 report 
noted that the veteran had recurrent nervous breakdowns prior 
to service and a May 1946 treatment record noted that a 
diagnosis of passive aggressive reaction was probably more 
appropriate.  The veteran's separation examination revealed a 
normal psychiatric evaluation.

Private medical correspondence dated in March 1950 noted that 
the veteran had been under treatment for asthenia and 
nervousness.  Medical reports for VA treatment received in 
March 1950 included diagnoses of inadequate personality.

VA examination in April 1950 noted the veteran reported he 
had nervous trouble in December 1945 and that since service 
he had visited a private physician about six to eight times 
because of nervousness.  The examiner's diagnosis was mild 
inadequate personality manifested by inadequate response to 
emotional, social, and physical demands.  

An April 1950 VA examination by a panel of three 
psychiatrists noted the veteran was hospitalized in 1945 and 
received a diagnosis of inadequate personality.  He was noted 
to have been emotionally unstable and inadequate prior to 
service and that his condition had not changed in service nor 
since his discharge from service.  The diagnosis was 
emotional instability reaction in an inadequate personality, 
manifested by undependable judgment under stress and 
ineffectiveness when confronted with stress.  It was noted 
his relationship with other people was flawed with 
fluctuating attitudes because of poorly controlled hostility 
and guilt feelings.  He also had a defense mechanism of 
anxiety that was only for the protection of his ego.  His 
response to emotional and physical as well as social demands 
was also impaired.  Any external precipitating stress was 
unknown.  His predisposition was lifelong inadequacy and 
emotional instability.  

Private medical correspondence dated in June 1952 noted that 
the veteran had been treated in April 1947 with chief 
complaints of nervousness and a tight sensation in the 
abdomen.  A June 1952 report noted that in March 1949 the 
veteran had complained of extreme nervousness and asthenia.  
A June 1952 letter noted the veteran was seen periodically 
from March 1951 to November 1951 and that during the early 
visits he manifested only an anxiety state, but that toward 
the end of the period he showed a definite acute depressive 
state. 

VA medical records show the veteran was hospitalized from 
January 1952 to June 1952 and provided a final diagnosis of 
passive-dependency reaction, manifested by helplessness, 
indecisiveness, a tendency to cling to others, and difficulty 
in adjusting on an adult level.

An April 1952 rating decision denied entitlement to service 
connection for mild inadequate personality disorder, with 
emotional instability reaction.  It was noted that 
personality disorders were not a disability for VA 
compensation purposes. 

Private medical records show that from September 1971 to 
October 1971 the veteran was hospitalized.  The final 
diagnoses were acute brain syndrome, which was presumed 
secondary to toxic reaction to medications prescribed prior 
to admission to the hospital, and psychosis with drug or 
poison intoxication.  Records of a period of hospitalization 
from February 1973 to March 1973 include diagnoses of 
pseudoneurotic schizophrenic and latent schizophrenia.    

Private medical records dated in August 1991 noted a current 
diagnosis of schizoaffective schizophrenia, manic type.  A 
July 1992 medical record noted the veteran reporting that he 
had his first nervous breakdown in 1945 while in the service.  
A July 1992 discharge diagnosis was paranoid schizophrenia, 
acute exacerbation, suicide attempt, with a probable 
personality disorder.  Discharge diagnoses in December 1992 
were bipolar disorder, manic depressive, compulsive 
personality, and overdose with suicidal attempt.

Private medical reports dated in June 1999 noted diagnoses of 
bipolar manic disorder with psychotic features and 
schizoaffective disorder.  Diagnoses of recurrent major 
depression, with psychosis, mixed bipolar disorder, with 
manic episode, and histrionic personality were provided in 
July 1999.  Reports dated in February 2000 included a 
diagnosis of bipolar mood disorder, manic phase and in 
October 2001 a diagnosis of recurrent mood disorder, 
depressed, was provided.

Private medical correspondence dated in August 2001 noted the 
veteran had a mental health history that dated back to 1945 
and that he had been treated by various physicians and 
psychiatrists since 1977.  An April 2002 letter noted a 
diagnosis of schizoaffective disorder, bipolar type. 

VA outpatient medical records show that in November 2003 the 
veteran reported his bipolar disorder began in 1945 while in 
the service when he had a nervous breakdown.  The diagnosis 
was bipolar disorder.  A June 2006 report noted the veteran's 
private psychiatrist had provided diagnoses of 
schizoaffective and panic disorders and that VA diagnoses 
included bipolar disorder.  VA reports show the veteran 
failed to report for a scheduled psychiatric compensation 
examination in July 2006.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  VA 
General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA regulations also provide that where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder for VA compensation purposes 
was not manifest during active service, was not manifest 
within the first post-service year, and did not develop as a 
result of an established event, injury, or disease during 
active service.  The probative medical evidence demonstrates 
the veteran's psychiatric problems manifest during active 
service were due to a personality disorder which is not a 
disability for VA compensation purposes.  The April 1950 VA 
examination by a panel of three psychiatrists is persuasive.  
There is no evidence demonstrating an acquired psychiatric 
disorder was onset or aggravated during active service and no 
competent evidence relating any present acquired psychiatric 
disorder to service.  The medical evidence shows diagnoses of 
schizophrenia and bipolar disorder were first provided more 
than 25 years after service.  

Although medical reports note a history of psychiatric 
problems since 1945, the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While the 
veteran may sincerely believe that he has an acquired 
psychiatric disorder as a result of active service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


